Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 8, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi (US 2017/0205467) in view of Straubel (2009/0139781).


The reference to Kiuchi discloses and EV battery system, see figures 3 and 2, below, where in figure 3, one battery pack(of a plurality) is shown with multiple cells. 1st and 2nd terminals configured to output a first voltage is show, VH, while 2nd and 3rd terminals are shown for connecting with VL, that is not equal to VH. A pluirality of switches are shown to connect the respective batteries to the terminals. A control module is shown as part of figure 2 details, where a 1st  voltage VH and 2nd  VLmay be applied from one of the battery modules EM1,2 as desired via controlled switching SW for respective battery modules, shown in detail in figure 3 
    PNG
    media_image1.png
    958
    902
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    898
    638
    media_image2.png
    Greyscale


Re claims 9, 10, 11 and 12
“[0053] Continued usage of electric vehicles requires electrically charging the 
battery pack assembly by an electric charging unit, etc. In order to charge the 
battery pack assembly, the engine control unit ECU detects an operation by the 
driver such as coupling the charging plug, and issues a charging command to the 
battery management unit BMU in order to charge the battery pack assembly.  The 
battery management unit BMU opens the relays REL1 and REL2 according to the 
charging command from the engine control unit ECU.  This operation electrically 
cuts off the battery pack assembly and the inverter INV.  The battery pack 
assembly is charged in this way by supplying an external charging voltage 
CHARGE to the battery pack assembly by way of the charging plug, etc.”


The reference to Kiuchi does not show individual housings for the batteries, however, this is conventional and allow for modules to be packaged for safety and ease of construction, with the ability to combine a desired pack for a desired voltage application.

The reference to Straubel, see figures below, show how battery housings allow for such a configuration that protects the cells(safety) and allow for a specific design voltage to be readily available as needed.

    PNG
    media_image3.png
    650
    847
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    604
    815
    media_image4.png
    Greyscale


.

Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi  and Straubel,  as applied to claim 1  above.

Re claim 3:
The reference to Kiuchi discloses and EV battery system, see figures 3 and 2, below, where in figure 3, one battery pack(of a plurality) is shown with multiple cells. 1st and 2nd terminals configured to output a first voltage is show, VH, while 2nd and 3rd terminals are shown for connecting with VL, that is not equal to VH. A pluirality of switches are shown to connect the respective batteries to the terminals. A control module is shown as part of figure 2 details, where a 1st  voltage VH and 2nd  VLmay be applied from one of the battery modules EM1,2 as desired via controlled switching SW for respective battery modules, shown in detail in figure 3.
The reference to Straubel showing the individually housed packs.
The references above do not specify operational rail voltage(s) outputs in  vehicle applications; however, for EV and hybrid systems, various voltage rails such as 12 V or 48 V are common, where 12V may be used for lighting and common interior infotainment while 48V system rails are used for the mechanical and hydraulic system controllers, for example.

In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the battery pack of Kiuchi would make use of individual housing, as shown with Straubel, to allow for specific battery pack coupling and protection of individual cells for the packs and to allow for a desired voltage requirement and this would be a simple matter of design consideration with the desired rail voltages as needed.


Allowable Subject Matter
Claims 13-20 are allowed.
Claims 6, 7, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Please note: reference US 2014/0183939, cited by applicants,  show  12 and 48 V rails.(figure 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascalcan be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849